Citation Nr: 1606975	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-09 433	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity (DIC) benefits, accrued benefits, and death pension.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to March 1946.  The Veteran died in January 1999.  The appellant seeks recognition as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 decision of the Milwaukee, Wisconsin Pension and Management Center wherein the appellant's claims for DIC, death pension, and accrued benefits were denied because she was not recognized as a surviving spouse of the Veteran.  A timely notice of disagreement was received in December 2011.  Thereafter, an administrative decision was issued in April 2012 wherein it was found that the appellant was not the surviving spouse of the Veteran.  A February 2013 rating decision also found that the appellant was not the surviving spouse of the Veteran.  A Statement of the Case (SOC) was issued in January 2014.  

The Board is unable to locate a VA Form 9 or substantive appeal signed by the appellant or her representative in connection with the appellant's claim.  It appears that statements dated in February 2014 and March 2014 from the appellant's childeren were considered by the RO in this regard.  In a letter dated in May 2015, the RO provided the appellant notice that an appeal had been certified to the Board.  The Board finds that the appellant is justified in reliance on such.  Accordingly, the Board finds that the issue is on appeal.  The October 2011 decision is recognized as the decision on appeal due to VA's receipt of a timely notice of disagreement in December 2011 and receipt of a substantive appeal within 60 days of issuance of the SOC.  The case now resides with the St. Paul, Minnesota Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in September 1950.  

 2.  The Veteran died in January 1999.  
 
 3.  At the time of the Veteran's death, the appellant and the Veteran remained legally married, but had not lived together for more than 30 years.  

4.  The appellant lived with a member of the opposite sex and held herself out to the public as the spouse of that person.  


CONCLUSION OF LAW

The criteria for entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of establishing eligibility for DIC benefits, accrued benefits, and death pension, have not been met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.50, 3.53 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA notice letter dated in January 2013 notified the appellant, in pertinent part, how to substantiate a claim for death pension.  The letter also provided information regarding how VA determines effective dates.  The Board recognizes that the appellant was not provided a VA notice letter specific to the information and evidence required to establish standing as a surviving spouse of the Veteran.  However, the Board finds that the appellant has not been prejudiced by such notice deficiency as the appellant has demonstrated actual knowledge of the information and evidence necessary to substantiate the appeal by the submission of relevant evidence in support of the issue.  In addition, her accredited representative noted the reasons as to why the appellant should be considered the surviving spouse of the Veteran and cited to relevant VA regulations in the February 2016 informal hearing presentation.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate his or her claim).  In light of the above, the Board finds that any error in notice is not prejudicial to the appellant and the Board may proceed with a decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Regarding the duty to assist, the appellant had ample opportunity to submit evidence to substantiate her claim for recognition as the Veteran's surviving spouse.  The appellant has not identified any outstanding evidence that has not been associated with the claims folder.  The Board finds that the record as it stands includes adequate evidence to decide the matter of whether the appellant is entitled to recognition as the Veteran's surviving spouse.  VA's duty to assist is met.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria 

First, to qualify for recognition as the Veteran's surviving spouse, the appellant's marriage with the Veteran must meet the requirements of 38 C.F.R. § 3.1(j) and the appellant must have been married to the Veteran at the time of the Veteran's death. 38 C.F.R. § 3.50(a), (b).  Under 38 C.F.R. § 3.1(j), "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 

In addition, the appellant must have lived with the Veteran from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1). 

The term "surviving spouse" is defined in pertinent part as a person who (1) was the lawful spouse of a veteran at the time of the veteran's death; and (2) who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (3) who has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A § 101(3) (West 2014); 38 C.F.R. § 3.50 (b)(2).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (2015).

Analysis

The Board thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the claimant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

In this case, the Board finds that the appellant is not entitled to recognition as the surviving spouse of the Veteran.

As a preliminary matter, the Veteran and the appellant were legally married in September 1950, as shown by a marriage certificate.  The appellant also indicated that her marriage to the Veteran was never legally terminated prior to his death in January 1999.  While the certificate of death indicated that the Veteran's status was divorced at the time of his death, the appellant's children indicated that this status was communicated by an elderly relative who had no knowledge of the legal status of the Veteran and the appellant's marriage.  The appellant's children indicated that she was never served a notice of divorce and was unaware of any divorce.  The record does not contain any legal proceeding or other documentation (other than the certificate of death) suggesting that the Veteran and the appellant divorced.  Accordingly, the Board finds that the Veteran and the appellant remained married at the time of his death.  38 C.F.R. § 3.50.  

Next, the Board acknowledges that the Veteran and appellant were separated for many years.  Indeed, in a VA Form 21-526, Veteran's Application for Compensation or Pension, completed by the Veteran in May 1977, he stated that he married the appellant in September 1950.  The Veteran indicated that they did not live together by reason of being incompatible.  In another VA Form 21-526 received by VA in June 1988, the Veteran indicated that his marital status was "married" and he did not live with his spouse.  He stated that her present address was "unknown".  He stated that they separated due to personal differences.  

A certificate of death dated in January 1999 shows that the Veteran died and his marital status was listed as divorced.  

A VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits, was received by VA in April 2011.  The appellant indicated that they were separated because the Veteran was unfaithful and gambled.  

A December 2011 statement from the appellant's daughter explained that the appellant never divorced the Veteran.  She stated that over the 30 years of separation, the Veteran lived with three different women in common law relationships.  She indicated that one of these women began to use the Veteran's last name, which caused some family members to believe that he had divorced the appellant.  She also stated that the appellant lived with another man, E. G., and used the last name of the other man in a "common law relationship."  She also inquired as to why the Social Security Administration recognized the marriage between the appellant and the Veteran as valid whereas VA did not.    

In a February 2014 statement, the appellant's son appears to indicate that the appellant's use of another man's last name was of no bearing in this case as she was still legally married to the Veteran.  The appellant's son also stated that: "After such affairs, [the Veteran and appellant] were subsequently reconciled as was their practice to resume their marriage, once again living together as husband and wife.  A union which produced 5 children and many grandchildren!"  

Regarding co-habitation, as indicated above, the requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  In this respect, the evidence is limited as to whether the separation between the Veteran and the appellant was due to the fault of the Veteran and no fault of the surviving spouse.  However, in resolving any doubt in favor of the appellant, the Board will consider the appellant's statement that the separation was due to the fault of the Veteran, and finds that the "continuous cohabitation" requirement has been met.  38 C.F.R. § 3.53.

Nonetheless, the appellant cannot be recognized as the Veteran's surviving spouse.  As noted above, the appellant lived with a member of the opposite sex, E. G., and held herself out to the public as the spouse of another person.  As admitted by the appellant's daughter, her mother was separated from the Veteran for more than 30 years and lived with another man, E. G., and began to use his last name.  The appellant's daughter stated that this was a "common law relationship."  In addition, while the appellant's son stated that the appellant and the Veteran were still legally married, the appellant's son also stated that marriage was not possible between the appellant and the other man given that divorce never occurred between the appellant and the Veteran.  The Board emphasizes that even if a legal marriage or common law marriage did not exist between E.G. and the appellant, she was living with E. G. and holding herself out to the public as his spouse by the use of his last name.  In this respect, VA regulations only require that the appellant lived with another person of the opposite sex and "held himself or herself out openly to the public to be the spouse of such other person."  38 C.F.R. § 3.50 (b)(2).  Given this evidence including the appellant's daughter's own competent and credible statement that the appellant was living with another man and using his last name, the Board finds that the appellant does not meet the definition of "surviving spouse" pursuant to VA regulations.  

The Board recognizes the appellant's son's statement regarding a subsequent reconciliation between the Veteran and appellant after several affairs which led to children and many grandchildren.  It is unclear as to what point in time the appellant's son was referencing.  The appellant's daughter stated that there was a separation of more than 30 years before the Veteran's death in 1999.  In fact, the appellant's representative stated that the parties lived apart for many years prior to the Veteran's death.  In addition, as noted above, the Veteran noted in 1977 and 1988 that he was separated from the appellant.  The Board assigns greater probative weight to the statements by the Veteran, the appellant's daughter, and the appellant's representative regarding the separation prior to the Veteran's death.  The appellant's son noted that there had been reconciliations which led to children, but the other statements indicated that the appellant and the Veteran had children and then separated for many years.  

The Board acknowledges the lay statements from the appellant's children questioning why the appellant was entitled to receive benefits from the Social Security Administration (SSA) related to the Veteran's death, but was not recognized to receive benefits from VA.  In this respect, while SSA findings may be relevant to a particular case, the findings of the SSA are not controlling in the adjudication of VA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Therefore, the appellant's receipt of SSA benefits related to the Veteran's death does not require that VA find that the appellant is the Veteran's surviving spouse. 

In light of the above, the appellant is not recognized as the Veteran's surviving spouse for the purposes of establishing eligibility for DIC benefits, accrued benefits, and death pension, and the claim is denied.  The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC benefits, accrued benefits, and death pension, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


